Case 1:21-cv-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 1of16 Pageid#: 7

VIRGINIA:

IN THE CIRCUIT COURT FOR THE COUNTY OF BLAND

JAMES DAVID WOOD, II.

Plaintiff, case no: C(LQ0- Hb

 

VS. RORT 3
DATE
FORD MOTOR COMPANY CASE
A
Any
Defendant. APIs
COMPLAINT

 

VALIDATE CASE PAPLRL

S0O000E21 79.

(2/28/2020 TINe: Liie?
O21 C1 20000461 46-00

WOODs JAKES DAVID: IIL

‘Chaat fu. Ki

NOW COMES Plaintiff, James David Wood HI, by and through his attorney, Lemon

Law Group Partners PLC, and submits the following as his Complaint against Defendant Ford

Motor Company.

PARTIES, JURISDICTION AND VENUE

1. Plaintiff James David Wood II is an individual residing at 5595 Waddletown Road,

Bland, Virginia 24315.

2. Defendant Ford Motor Company is a foreign profit corporation doing business

throughout the Commonwealth of Virginia. Ford Motor Company (hereinafter

“Defendant Manufacturer” or “Defendant Ford”) may be served through its registered

agent, CT Corporation System, 4701 Cox Road, Suite 285, Glen Allen, Virginia 23060.

3. The transactions and occurrences involved in this action took place in the Commonwealth

of Virginia, County of Bland.

COMMON AVERMENTS

4. On or about June 22, 2019, Plaintiff purchased a new 2019 Ford F-350, VIN:

IFT8W3BT7KEF27808 (hereinafter “Vehicle”). Please see Exhibit A: Purchase
Case 1:21-cv-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 2of16 Pageid#: 8

Agreement. The Lemon Law Rights Period has been tolled pursuant to the declaration of
a Judicial Emergency by the Virginia Supreme Court.

5. At the time of purchase, the Vehicle was accompanied by a factory warranty which, in
relevant part, provided for a three (3) year — 36,000 mile bumper to bumper warranty and
five (5) year — 60,000 Powertrain warranty (the “Warranty”). Full warranty is in
Defendant’s Possession.

6. The Subject Vehicle is registered in Virginia and was purchased primarily for personal,
family, and/or household purposes.

7. Manufacturer’s warranty covered any repairs or replacements needed during the warranty
period and/or due to defects in factory materials or workmanship.

8. In fact, when delivered, the Subject Vehicle was defective in materials and workmanship,
such defects being discovered within the warranty periods and repairs were attempted.

9. Shortly after purchase, Plaintiff noticed defects in the vehicle and returned the vehicle to
an Authorized Dealership to repair the defects on at least three (3) occasions for defects
to the Subject Vehicle including: vehicle has a death wobble despite numerous repair
attempts, steering wheel shakes until come to complete stop, steering damper defects
necessitating replacement, and track bar ball joint loose necessitating replacement.

Please see Exhibit B: Repair Orders.

10. Despite the prolonged time during which the Subject Vehicle has been out-of-service,

Defendant has failed to repair the Subject Vehicle so as to bring it into conformity with

the warranties set forth herein.
Case 1:21-cv-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 30f16 Pageid#: 9

11. The defects experienced by Plaintiff with the Subject Vehicle substantially impaired its
use, value, and safety to the Plaintiff, and have shaken the Plaintiff's faith in the vehicle
to operate as dependable transportation.

12. Despite Plaintiff's repeated efforts to allow Defendant the opportunity to conform the
Subject Vehicle, many nonconforming and defective conditions were not repaired, and
still exist.

13. The Vehicle still has issues including a death wobble.

14. Plaintiff directly notified Defendant of the defective conditions of the vehicle on
numerous occasions and that he desired a buy-back of the Subject Vehicle, wherein
Defendant failed and refused to buy back Plaintiff's defective Vehicle and to rermburse
Plaintiff pursuant to his nghts under State and Federal Laws. Please see Exhibit C:
Written Notification.

15. This cause of action arises out of the Defendant’s Breach of Warranty, violation of the
Federal Magnuson-Moss Warranty Act, and violation of the Virginia Motor Vehicle
Warranty Enforcement Acct, as set forth in this Complaint.

16. Plaintiff seeks judgment against Defendant in whatever amount that Plaintiff is entitled
to, including equitable relief, consequential damages, along with the costs and expenses
of this action.

17. There is no other pending or resolved civil action arising out of the same transaction or
occurrence alleged in this Complaint.

COUNT I
BREACH OF FACTORY WARRANTY

18. Plaintiff fully repeats and incorporates Paragraphs | through 17, as set forth above.
Case 1:21-cv-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 4of16 Pageid#: 10

19.

20.

21.

22.

23.

24.

Defendant extended to Plaintiff a three (3) year - 36,000 mile bumper-to-bumper factory
warranty and five (5) year — 60,000 Powertrain warranty (“Warranty”).

Plaintiff, seeking to repair the Subject Vehicle, attempted to exercise Plaintiffs nghts
under the Warranty.

Defendant has failed to honor the terms of the Warranty.

Defendant has failed or refused to repair the issues which include a death wobble.

As aresult of the actions set forth above, Defendant has breached its warranty.

As a result of Defendant’s breach of warranty, Plaintiff has, and will continue to, suffer
significant monetary and consequential damages pursuant to Va. Code § 8.2-714 and 715.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter Judgment

in favor of Plaintiff and against Defendant in an amount to be proven at trial, including all

consequential damages, incidental damages, equitable remedies, costs, interest, and attorney fees.

25.

26.

27.

28.

29.

30.

COUNT
BREACH OF MAGNUSON-MOSS WARRANTY ACT

Plaintiff fully repeats and incorporates Paragraphs 1 through 25, as set forth above.
This Court has jurisdiction to decide claims brought under 15 USC § 2301 et seq., by
virtue of 15 USC § 2310(d){1)(A).

Plaintiff is a “consumer” as defined by 15 USC § 2301(3).

Defendant is a “supplier” and “warrantor” as defined by 15 USC § 2301(4)(5).

The Subject Vehicle is a “consumer product” as defined by 15 USC § 2301(6).

15 USC § 2310(d)(1 (A), requires Defendant, as a warrantor, to remedy any defects,
malfunction or non-conformance of the Subject Vehicle within a reasonable time and

without charge to Plaintiff, as defined in 15 USC § 2304(d).
Case 1:21-cv-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page5of16 Pageid#: 11

31.

32.

33.

34.

35.

The actions of Defendant as hereinabove described, in failing to tender the Subject
Vehicle to Plaintiff free of defects and refusing to repair or replace the defective vehicle
tendered to Plaintiff, constitute a breach of the written warranties covering the Subject
Vehicle; and thus, constitute a violation of the Magnuson-Moss Warranty Act.

Despite repeated demands and despite the fact that the Plaintiff has complied with all
reasonable terms and conditions imposed upon him by Defendant, Defendant has failed
and refused to cure any defects and non-conformity with the Subject Vehicle.

As aresult of Defendant’s breach of factory warranty as set forth above, and Defendant’s
failure to honor its obligations under its warranties, Plaintiff has, and will continue to,
suffer damages as enumerated above.

Defendant had a reasonable opportunity to remedy the defects in the vehicle but has
failed to do so, thereby entitling Plaintiff to a refund of the purchase price pursuant to the
Magnuson-Moss Warranty Act.

Pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(2), Plaintiff is
entitled to recover as part of the judgment, costs and expenses of the suit including
attorney’s fees based on actual time expended.

COUNT If

VIOLATION OF THE VIRGINIA MOTOR VEHICLE WARRANTY ENFORCEMENT

36.

37.

38.

39.

ACT. Va. Code Ann. § 59.1-207.9 through 59.1-207.16
Plaintiff fully repeats and incorporates paragraphs 1 through 36, as set forth above.
Plaintiff is a “consumer” as defined by Va. Code § 59.1-207.11.
Defendant Manufacturer is a “Manufacturer” as defined by Va. Code § 59.1-207.11.
The defects, which include a death wobble in the Vehicle are “nonconformities” as

defined by Va. Code § 59.1-207.11.
Case 1:21-cv-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 6of16 Pageid#: 12

40.

4l.

42.

43.

44.

45.

46.

Defendant extended to Plaintiff a three (3) year — 36,000 mile warranty and five (5) year
— 60,000 Powertrain warranty.

It is be presumed that a reasonable number of attempts have been undertaken to conform
a motor vehicle to any warranty and that the motor vehicle is significantly impaired if,
during the period of eighteen months following the date of original delivery of the motor
vehicle to the consumer, the nonconformity is a serious safety defect and has been subject
to repair one or more times by the manufacturer, its agent or its authorized dealer and the
same nonconformity continues to exist, Va. Code § 59.1-207.13(B)(2).

During the first eighteen (18) months following the date of original delivery of the motor
vehicle to the consumer, the Subject Vehicle was subject to repair at least three (3) times
for a death wobble, a nonconformity that is a serious safety defect. The death wobble
continues to exist.

Plaintiff provided “notification”, as defined by Va. Code § 59.1-207.11, to Manufacturer
by certified letter.

Due to the repair history, Plaintiff provided Manufacturer a reasonable opportunity to
conform Plaintiff's Vehicle.

Due to Manufacturer’s failure to conform Plaintiff's Vehicle within a reasonable time,
Manufacturer must either replace or accept return of Plaintiff’s Vehicle pursuant to Va.
Code § 59.1-207.13(A).

Plaintiff is entitled to an award of attorney’s fees as part of an award under this chapter.

Va. Code § 59.1-207.14.
Case 1:21-cv-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 7of16 Pageid#: 13

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment as follows:

(1)
(2)

(3)
(4)
(5)

For actual damages according to proof at trial;

For a refund of the purchase price of Subject Vehicle and collateral charges,
$94,565.36;

For Defendant Ford Motor Company to accept return of Subject Vehicle;
For attorney’s fees and costs of suit incurred herein including expert witness fees;
For such other and further relief as the court deems just and proper under

the circumstances;

Respectfully submitted,

JAMES DAVID WOOD, IIL

    

By:
W. Aaron Cluett, Esq. (VS
LEMON LAW GROUPPARTNERS
1518 Willow Lawn Drive, Suite 201
Richmond, VA 23230

(888) 415-0610 ext. 5117

(888) 809-7010 facsimile
acluett@lemonlawgrouppartners.com
Case 1:21-cv-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 8o0f16 Pageid#: 14

EXHIBIT A
a el

Case 1:21-cv-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 9of16 Pageid#: 15

 

 

 

> ONer . 2
(if tote iiawmparyeriend 48 DEGHVE, ener Bi bela;

3 Unpsd Balance of Gash Pace (7 mn .
4 Other Chaiges including Amounts Paid to Others on Your Befialt

_(Goller may keep part af these amounts):
[Great

 

 
Case 1:21-cv-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 10o0f16 Pageid#: 16

EXHIBIT B
 

Ce ee ee oe ae

-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 11of16 Pageid#: 17

io MILES IN

TESTIME
1FTSW3ST7KEF27808 23631 | 2363;

03/06/20 08:1 1103/06/20

a :
TAG NO 124

2019 FORD Fa50 SUPER (BLACK)
PLATE NO. |. CUST. RATE] PROD. DATE | Ih-SERV DEW. DATE. PORTIAL-COMPLETE-p

201-96H O6/22/19 | 06/29/19 9 Ni
SWORK PHOVE CELL PHONE STOCK-ND: : MO

_ (276) 223-8373 H11611 RA BLACK A16)
~ Op-Code — Fail Code - Tech Ns

y Continued pe
PREFORM TAILGATE JUMPER HARNESS KIT. BEAGE Tall Gace”
SWITCH PER RECALL. a ee E TAILGATE

KC3Z 1444116”

GB5Z 90888 A

E+ S4RECALL ; — —
_ Concern RECALL - ee
19827 00 NO | RECALL. PERFORN
Correction PREFORM INSPECTION, VEHICLE PASSED PER |
+ a Aet :
- DURING Visit: FOUND OPEN RECALLS |
“Gomection REPROGRAMBCM PER RECALL, ee
G+  S4RECALL AGT = Warranty =

“Concer oe DURING VISIT FOUND OPEN RECALL. P
ie “

{. Correction PERFORM CA 5 PET SHIELDING PER RECALL.

Total Amount Due:

 

 

= oo : or DISCLATMER: . On. behalf of servicing: dealer, 1 hereby
warrenty coneritutes Of the WATKaNti os with respect jinformacion contained. SS

: hereon is, accurate unions, otherwise :
this, itex/itens. the salier hereby expressly disclaims alt ied were :
‘dep either exprena or implied. includiag. any iuplied perforsed oe, charge te owner "
° fee
or firneas fora particular purpose. Seller ne or otherwise, that :
authorises any other person to sssune for it “any =

Wh, “Ene. eels of thie item/items.

 
  
 
   
    
 
 
 
  
  

JPJ- PMS Docunperé toro ited 02/02/21 Page 12 of 16 Pageid#: 18
1136 EAST MAIN STREET
WYTHEVILLE, VA, 24382
PHONE: 276-228-3108 FAX 276-228-6297
WWW.HUFFONLINE COM

OOM bzig9

      
  
 
 

sae, sic a enceeonempRa

DAVID “‘wOoOD Ni
WADDLETOWN RD
VA 283184709

D...
1FTAW3BT7KEF27608

  
 
 

   
 
     
     
  
 
 
   
   
  

2019 FORD F950

 

PLATE NO,
201-96H

   

1188

 

: ~NoCharge
223-8373 :

yO? MAY RECEIVE A SURVEY FROM FORD,
REASON VOU CANNGOP OfVe us A >
CALL TOMMY KOGILLIVEAY OR EMAIL.

Op-Code... -

  

  
 

  
  
 
   
 
    
  
   
      

A *
Concern

5 see ERING DAMPER PER: TEST

Seen

 

  
  

“STATEMENT: oF -D
warrenty, y comets tutes all ot the ware

‘this Atem/itema; The Seller | hereby
either eipress: or amplied,- ineluasoy an any Hy plied

ty or ‘fitness. for a particular purpose, Seiler en
a any pther person to assume-for itany |

      
   
   
 
   

 
 

item/itens : om
   
 
 

Pp). F iS Document 1-2 Filed 02/0

    
   
 
   

 
  
       
 
 

    

171602
*INVOICE* a
Ford of Boyar
Vv . Route’ Ad North
VA 24375 PAGE 2
-223+-8373 CONT: 276-223-9373 Phone: (810) 367-208
CELL: SERVICE iOn

 
 

 

 
   

[YEAR] MAKE/MODEL

 

 

  
 
 
   

MNEAGEINTOUT |

 

       

 

 

 

| 19] ForD F-350
""TeROD. DATE] WAAR. EXP. |_

 

 

 

  
   

32040/3204%
PAYMENT] INV, OATE= >

r

 

 

 

 

 

     

 

 

 

 

 

 

 

 
 
 

 

 

 

 
  

 

06:43 21AUG20 [10:42 22LAN
LINE OPCODE TECH TYE

 

 
  
 

 

oo eTE. you have any Ques!
please contact you:
“SERVICE. MANAGER ‘righ

 

      

 

 
 

DISCLAIMER OF , ~
Any warranties (00 the: “product
sold hereby: ate ose made by the.
manufacturer. Tha seler.heraby.|:
expressly disclaims all warranties,
oie ened oF ence a
any oe
merchantabaity of fitness. for a: [7
“] panticutér purposs, aes ‘
‘feither assumes:
‘other. person to: asgume for. re
Bability in connection with the
: vbr anid prac.

~ YOUR STATE INSPECTION EXPIRES
TIRES ‘BRAKES ANTIFREEZE

| | PROTECTION

 
  
 
  
  
 

    
 
   
 

   
   
  

    
 

 

   
   
 
  
  
 
  

  
 
   
 
  

   
 

  
  
   

PLEASEPAY

 

(ED IN SPOT

  
  
 
      
   
   
    

a ee al

-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 14o0f16 Pageid#: 20

          

Reem aisle me Cotati his

i
— 7 — i

Ford of Boyertown’

 
 

 
  

RO Route 100 North: : -F
"4915 . ; PAGE 1 ~ phone: ce 19 Boyertown, PA Pu ege Bae...
76-323-0373 CONT: 276-223-8373 one: ‘er! 3672 at + Feat: (610! 389-0012

   
   
    

 
 

  

MAREMODEL.

WARR.

     

    
 
     
      
   

  

pRoo 0A

DEL. DATE

 

B239)"

 
 
 
 

; NOISE” - “WIRE me ~ ee
5 EARS. ~ DIAGNOSE - = EXTRA oe eee
~REPAIR: ROAD z

’ aeaee

. FAULTS oN”

 

      
     
 
    

  

0,00 ~ TABOR: 908 “OTHER: 6.0t See

FOTIA FRI GIO IIE IO OE i Res

 
 
 
 
  
  
   

‘DISCLAIMER OF
Any waranwes: of.
‘gold hereby are those
manutactaer.- The
‘expressly discisims:
cgithar express. or

any we :

 
 

~ YOUR STATE INSPECTION EXPIRES |
TIRES |. BRAKES ANTIFREEZE

fo t PROTECTION.

| VEHICLE IS P

 

      

  
   
  
   

  
   

   

2 ote TNess

  
  
 

 
 

 
Case 1:21-cv-00008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 15o0f16 Pageid#: 21

EXHIBIT C
Case 1:21-cv-0Q008-JPJ-PMS Document 1-2 Filed 02/02/21 Page 16of16 Pageid#: 22

LEMON LAW GROUP PARTNERS PLC
Attorneys and Counselors at Law
1518 Willow Lawn Drive
Richmond, VA 23230

 

Telephone (888) 415-0610
Facsimile (888) 809-7010
Email: info@lemonlawgrouppartners.com

December 8, 2020
Ford Motor Company
P.O. Box 6248
Dearborn, MI 48126

Re: James David Wood III
Vehicle: 2019 Ford F350
VIN: [FT8W3BT7KEF27808

Dear Sir/Madam:

Please be advised that this law firm represents the legal interests of James David Wood III relating to the
purchase of the above-mentioned vehicle. Let this letter serve as notification that you immediately cease and
desist all communications with our client. The only exception is the dealership may communicate with the
client in reference to future repairs. Moreover, if you make any attempts to settle with our client without
including all statutory relief, including all damages attorney fees and costs the consumer is entitled to, we
may file suit against you. This letter hereby notifies you of our attorney’s lien with respect to our client.

Please let this letter also serve as notification that our client’s vehicle is defective. The vehicle has been
brought in for repairs several times for numerous defects and although you have been afforded sufficient
opportunities for repairs, the defects continue to exist and substantially impair the use and value and/or safety
of the vehicle. If you are interested in any further repairs pursuant to the Lemon Law you must contact me
immediately. Our client demands that you immediately take action as required by law.

This letter shall also serve as our client’s Revocation of Acceptance pursuant to the Uniform Commercial
Code § 2608 and notice of defect under the Lemon Law. Due to the serious defects with the Vehicle since its
purchase, our client hereby demands a return of the full purchase price along with all interest paid on the
finance note as well as attorney fees and incidental and consequential damages within 10 days of receipt of
this letter to settle this matter prior to filing a lawsuit.

Please be advised that if you do not adhere to our demands within 10 days, our client has instructed me to file
a lawsuit against you asserting claims that include, but in no way are limited to, breach of warranties, both
express and implied, violation of the Magnuson Moss Warranty Act, violation of the Lemon Law, revocation
of acceptance, and common law breach of contract. Please direct all future communication to my attention.

Respectfully submitted,

LEMON LAW GROUP PARTNERS PLC
By: s/n Aaron Cluett
Attorney for Plaintiff

CC: Huff Ford, 1135 E Main St, Wytheville, VA 24382
